Citation Nr: 1114588	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-23 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for degenerative joint disease of the cervical spine.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary the service-connected cervical spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

The the issue of entitlement to service connection for a left arm disability secondary to the service-connected cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for diabetes mellitus and for a right shoulder disability are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDING OF FACT

In July 2006, the Veteran was awarded service connection and assigned a disability rating for a cervical spine disability that encompassed the symptoms and manifestations of his claimed cervical spine degenerative joint disease.



CONCLUSION OF LAW

The Veteran is already compensated for the symptoms and manifestations of his current cervical spine disorder.  Therefore, the claim for service connection for cervical degenerative joint disease with osteophytes is moot, and is thus dismissed.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.14 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).
For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A July 2006 rating decision granted service connection for cervical disc disease at C3-C4, effective July 21, 2005, the date of claim for service connection.  That decision was based upon the May 2006 VA examiner's positive opinion that the Veteran's in-service head injury, a falling fire bomb that landed on his neck and left shoulder while stationed in Vietnam, had at least as likely as not caused or aggravated his current cervical disc disease.  The examiner stated that the Veteran's other cervical abnormalities seen on MRI and X-ray examination, degenerative joint disease and osteophytes, were related to age rather than to any specific trauma.  Accordingly, the RO denied service connection for those cervical conditions.

However, because the Veteran's service-connected cervical spine disability is rated based upon his current symptoms and manifestations of pain and limitation of motion, a separate award for an additional cervical spine disability would not be appropriate, as the same symptoms and manifestations would be rated and the award would then be duplicative.  Therefore, as the Veteran is already in receipt of service connection for a cervical spine disability, and the Board interprets that award to include his current cervical spine symptoms and complaints.  Therefore, a separate award for degenerative joint disease with osteophytes would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2010).

Although the VA examiner determined that the Veteran's cervical degenerative joint disease with osteophytes was related to aging, rather than to service, the examiner did not determine that his current symptoms were related to one disability over the other, and thus the Board will treat them as though they are all etiologically related to his service-connected cervical spine disability.  Mittleider v. West, 11 Vet. App. 181 (1998) (the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so).  Therefore, his claim for service connection for degenerative joint disease with osteophytes is considered to be moot, and is accordingly dismissed. 


ORDER

Service connection for degenerative joint disease with osteophytes is dismissed because service connection for a cervical spine disability has already been established.


REMAND

Additional development is necessary prior to further disposition of the Veteran's claims for service connection for diabetes mellitus and for a right shoulder injury.

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for disorders will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2010).  The Veteran's service separation papers show awards and decorations including the Vietnam Campaign Medal and Vietnam Service Medal.  His duty of assignment prior to separation from service was with the United States Army Vietnam.  Accordingly, because the Veteran had service in the country of Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.

Post-service treatment records show that on May 2006 VA examination, the Veteran reported that he was diagnosed with diabetes mellitus at VA in 1999 and had since been on a special diet, exercised, and took glyburide to control his blood sugars.  Diagnostic testing showed a fasting blood sugar of 112.  Two hour postprandial testing was not completed at that time.  The diagnosis was diabetes mellitus not confirmed by lab results.  VA treatment records show that in April 2008, laboratory testing resulted in the assessment of impaired fasting glucose.  The Veteran was oriented to a low carbohydrate diet and exercise in order to keep his blood glucose under control.  Two weeks later the diagnosis was questionable diabetes.  Glucose testing was recommended within four weeks.  

In this case, because the VA treatment records of record are dated only until September 2008, at which time the Veteran appeared to be pre-diabetic or questionably diabetic, it is unclear whether the Veteran now carries a diagnosis of diabetes mellitus, and thus the Board finds that remand is necessary in order to associate with the claims file the Veteran's recent records.

With regard to the Veteran's claim for service connection for a right shoulder disability, the Veteran contends that he injured his right upper extremity when a fire bomb landed on his shoulder, moving from the left to the right hand side.  He alternatively contends that his right upper extremity disability was caused or aggravated by his service-connected cervical spine disability.  The Veteran contends that since the neck injury in service, he has also experienced pain, tingling, and diminished hand strength in his right upper extremity.  

Service medical records show that in December 1966, the Veteran was struck by a fire bomb in the left shoulder.  The assessment was soft tissue trauma.  On May 2006 VA examination, physical examination revealed diminished sensation in the right hand and first and second fingers.  There was also mild right hand grip weakness.  The examiner noted that the Veteran's current symptoms were all related to the right side but the in-service injury was documented as having occurred on his left side.  However, the examiner  did not proffer an opinion with regard to the etiology of the right-sided complaints and symptoms.  A May 2009 VA MRI examination of the right shoulder shows a diagnosis of tendinosis of the supraspinatous tendon, small effusion in the subacromial and subdeltoid bursa, and degenerative joint disease at the acromioclavicular joint.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Although the Veteran has already undergone VA examination, the VA examiner neglected to provide a clear opinion with regard to the etiology of the Veteran's right upper extremity disability.  Further, no opinion has been rendered as to whether his service-connected cervical spine disability has caused or aggravated his right upper extremity disability.  Therefore, a VA examination is necessary in order to fairly decide the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file the VA treatment records dated from September 2008 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his right upper extremity disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current rig upper extremity disability, including his symptoms of right arm weakness and tingling, is related to his active service, including when he was injured by a fire bomb.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of arm problems after service.  The examiner should also specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's service-connected cervical spine disability has caused or aggravated his right upper extremity disability. 

3.  Schedule the Veteran for a VA examination to ascertain whether he currently warrants a diagnosis of diabetes.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that a diagnosis of diabetes is appropriate, and if so, should state which type of diabetes is found.

4.  Then, readjudicate the claims for service connection for diabetes mellitus and for a right shoulder injury.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


